
	
		II
		112th CONGRESS
		2d Session
		S. 3489
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To protect senior citizens, disabled persons, veterans,
		  and other beneficiaries and customers of the Social Security Administration by
		  reforming the process for closure of field offices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Good Neighbor Social Security
			 Office and Community Protection Act of 2012.
		2.FindingsCongress finds that:
			(1)As of March 2012, more than 61,000,000
			 Americans received benefits from the Social Security Administration.
			(2)Americans depend upon convenient access to
			 Social Security Administration field offices.
			(3)The Social Security Administration faces
			 growing financial constraints consistent with the fiscal emergency faced by the
			 Nation.
			(4)Americans rightly expect the Social
			 Security Administration to meet its financial objectives through methods that
			 preserve service standards to the highest degree possible.
			(5)The Social Security Administration is in
			 the process of closing large numbers of field offices in an effort that is
			 expected to last several years.
			(6)The Social Security Administration is
			 closing field offices without adequate community input and process
			 transparency.
			(7)The shortcomings in the Social Security
			 Administration's process for closing field offices are due in part to an
			 absence of a statutorily defined field office closure procedures that protect
			 the interests of all interested parties.
			(8)Social Security beneficiaries and the
			 communities surrounding Social Security field offices deserve notice of office
			 closures, an opportunity to offer comment and have those comments given due
			 consideration, and a clear plan to minimize service disruption from an office
			 closure.
			3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Social Security
			 Administration.
			(2)ClosureThe
			 term closure includes any realignment, consolidation, or merger of
			 an Administration field office.
			(3)CommissionerThe
			 term Commissioner means the Commissioner of Social
			 Security.
			(4)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, and the Commonwealth of the Northen Mariana Islands.
			4.Guidelines and
			 standardized procedures for closure of Social Security Administration field
			 offices
			(a)Guidelines for
			 identification of offices for possible closureNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall develop and publish—
				(1)financial guidelines that may be used to
			 identify Administration field offices for possible closure; and
				(2)standardized closure procedures that meet
			 the requirements of section 5.
				(b)Non-BindingThe financial guidelines and standardized
			 closure procedures developed under subsection (a) shall provide that
			 identification of an Administration field office for possible closure shall not
			 require the Commissioner to begin closure procedures for any field office
			 identified as a result of the application of such guidelines or the initiation
			 of such procedures.
			5.Requirements for
			 closure of Social Security Administration field offices
			(a)Office closure
			 and service continuity proposalIn any case where the Commissioner has
			 identified an Administration field office for possible closure as a result of
			 the application of the financial guidelines developed under section 4 and
			 decides to initiate procedures to close that field office, the Commissioner
			 shall develop an office closure and service continuity proposal for the office
			 that contains the following information:
				(1)The financial justification for the
			 proposed office closure, with estimated savings in costs relating to real
			 estate, labor, and miscellaneous expenses.
				(2)The estimated cost of the office
			 closure.
				(3)Data for monthly customer traffic at the
			 office.
				(4)The location of the two nearest
			 Administration field offices that would remain open after the office
			 closure.
				(5)The estimated travel time, by private
			 vehicle and public transit, from the Administration field office proposed for
			 closure and the two nearest Administration field offices that would remain open
			 after the office closure.
				(6)The steps the Administration plans to take
			 to mitigate any hardship created by the office closure.
				(7)The names and addresses of governmental
			 agencies and community organizations to be notified in accordance with
			 subsection (b).
				(8)The postal and electronic addresses for
			 which public comments may be sent in accordance with subsection (c).
				(b)Notices
			 required prior to final closure decision
				(1)In
			 generalNot less than 90 days prior to the proposed closure date
			 for an Administration field office, the Commissioner shall—
					(A)provide copies of
			 the office closure and service continuity proposal developed for the
			 Administration field office to—
						(i)the chief executive office of the State in
			 which field office proposed for closure is located;
						(ii)the chief executive officers for the county
			 and city government jurisdictions in which the field office proposed for
			 closure is located; and
						(iii)the head of the social services agencies
			 that receive Federal funds that are located within a 10-mile radius of the
			 field office proposed for closure;
						(B)publish the proposal in newspapers whose
			 circulation area includes areas served by the field office proposed for
			 closure; and
					(C)broadcast the
			 proposal over Federally licensed radio stations whose broadcast area includes
			 areas served by the field office proposed for closure.
					(2)RecordsThe
			 Commissioner shall maintain records of the dates on which the notices,
			 publications, and broadcasts required under paragraph (1) are made.
				(c)Public comment
			 required prior to final closure decision
				(1)In
			 generalThe Commissioner
			 shall hold at least 1 hearing at which public comments may be made prior making
			 any final decision to close an Administration field office. The Commissioner
			 also shall provide postal and electronic addresses for which written comments
			 regarding the proposed closure may be submitted.
				(2)NoticeThe date and time for the public comment
			 hearing on the proposed closure of an Administration field office shall be
			 included in the notices, publications, and broadcasts required under subsection
			 (b).
				(3)TimingThe public comment hearing shall be held at
			 least 21 days after notice of the date and time for the hearing is made in
			 accordance with paragraph (2) and at least 60 days prior to the proposed
			 closure date for the Administration field office.
				(4)AttendanceThe
			 Regional Commissioner for the region in which the Administration field office
			 proposed for closure is located shall attend the public comment hearing. Only
			 in cases where Regional Commissioner is, in good faith, unable to attend the
			 hearing, may a designated representative attend the public comment hearing in
			 lieu of the Regional Commissioner.
				(5)FormatThe public comment hearing shall be
			 conducted as follows:
					(A)The hearing shall begin with a presentation
			 by the Commissioner of the case for closure of the field office.
					(B)The hearing shall then provide at least 1
			 hour following the conclusion of the presentation of the case for closure for
			 comments from elected officials.
					(C)Following the conclusion of the period for
			 comment from elected officials, the hearing shall then provide at least 1 hour
			 for comments from the public.
					(6)RecordsThe Commissioner shall maintain a record of
			 the comments provided at the hearing and shall include in the record any
			 written comments received regarding the proposed closure of the field office.
			 The Commissioner shall publish the record on the Administration Web site within
			 5 days after the conclusion of the public comment hearing.
				(d)Final closure
			 decision
				(1)In
			 generalThe Commissioner
			 shall issue a final closure decision regarding an Administration field office
			 only after review of the comments received regarding the closure and evaluation
			 of any alternatives to closing the office that are made at the public comment
			 hearing or through written submission.
				(2)NoticeNotice of the Commissioner's final closure
			 decision with respect to an Administration field office shall be published on
			 the Administration Web site and shall be distributed, published, and broadcast
			 in the same manner as notice of the office closure and service continuity
			 proposal is made under subsection (b).
				(3)Decision to
			 closeIf the Commissioner's final closure decision is to close a
			 field office, the Commissioner shall amend the office closure and service
			 continuity proposal for the field office to incorporate additional information
			 obtained during the public comment period.
				(4)TimingNotice of the Commissioner's final closing
			 decision shall be provided at least 45 days prior to a closing date for a field
			 office.
				(e)Additional
			 requirementsThe Commissioner shall continue to operate an
			 Administration field office proposed for closure in good faith and with the
			 assumption of continued service, until notice of the Commissioner's final
			 closure decision is made. The Commissioner shall not take any action to close
			 an Administration field office prior to providing notice of the Commissioner's
			 final closure decision, including—
				(1)terminating or
			 providing notice to terminate any real estate lease, rental, or similar
			 arrangement;
				(2)concluding
			 agreements with collective bargaining units related to the office
			 closure;
				(3)making
			 expenditures related to the proposed office closure, except those necessary to
			 fulfill the requirements of this Act; and
				(4)entering into contracts related to the
			 proposed office closure, except those necessary to fulfill the process
			 requirements of this Act.
				(f)Extensions of
			 time for closureThe Commissioner may—
				(1)toll any time
			 periods for action established by this Act, provided that an equivalent delay
			 in the proposed closing date is made; and
				(2)delay the proposed closing date for an
			 Administration field office at any time in the closing process, including, if
			 the final closure decision is to close the office, after making that
			 decision.
				6.Non-applicability
			 to disposal of real property related to closed officesNothing in this Act shall be construed to
			 prevent or delay the speedy disposal of surplus Government real property,
			 including any Administration field offices closed in accordance with the
			 requirements of this Act.
		
